DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-11 of U.S. Patent No. 11348604.  
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in the U.S. Patent.  It is noted, however, that the claimed equivalent circle diameter range is obvious over the equivalent circle diameter range of the U.S. Patent.  That is, absence of criticality that the equivalent circle diameter range is significant, the currently claimed upper endpoint of less than 0.20 µm (i.e. 0.1999999) is obvious over the U.S. Patent’s lower endpoint of 0.20 µm.  Prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775

Claims 1-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 3-6, 8, and 10-13 of copending Application No. 17645699, in view of US Pub. No. 20110273797 (“Biskeborn et al.”), and in view of US Pub. No. 20200126588 (“Miura et al.”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter sought is substantially covered by the subject matter in the copending Application.  It is noted, however, that the claimed equivalent circle diameter range is obvious over the equivalent circle diameter range of the copending Application.  That is, absence of criticality that the equivalent circle diameter range is significant, the currently claimed upper endpoint of less than 0.20 µm (i.e. 0.1999999) is obvious over the copending Application’s lower endpoint of 0.20 µm.  Prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775
	Copending Application does not teach the claimed recording and reproducing device.  
However, Biskeborn et al. teaches a recording element is an inductive recording element having a first magnetic pole which generates a magnetic field, and a second magnetic pole which is spaced apart from the first magnetic pole with a write gap interposed therebetween.  Biskeborn et al. further teaches a tip width of the first magnetic pole is substantially the same as a tip width of the second magnetic pole (Abstract and Fig. 2).  Miura et al. teaches a reproducing element width of its reproducing element is not greater than 0.5 µm in its magnetic recording and reproducing device [0024].  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the attributes and/or characteristics of a magnetic recording and reproducing device in order to advantageously provide a high-density magnetic recording medium, used in connection with a magnetic recording and reproducing device (and head(s) disposed therein), to effectively record and reproduce the magnetic tape.  
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200126588 (“Miura et al.”) in view of US Pub. No. 20110273797 (“Biskeborn et al.”).
With regards to Claim 1, Miura et al. teaches a magnetic recording and reproducing device comprising a magnetic recording medium, wherein the magnetic recording medium has a non-magnetic support (11) and a magnetic layer (12) containing a ferromagnetic powder (Abstract, Fig. 1, and [0036]-[0041]).  Miura et al. teaches a reproducing element width of its reproducing element is not greater than 0.5 µm in its magnetic recording and reproducing device [0024]. 
Based on Fig. 2, Miura et al. teaches recesses (valleys) present in a surface of the magnetic layer, and has approximately 12 linear recesses that have a width of 0.10 µm or greater and less than 0.20 µm in a 10 µm x 10 µm square shape ([0025]-[0030]).  Therefore, Miura et al. teaches approximately 192 recesses in a 40 µm x 40 µm area.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the number of recesses within a range of 100-2000 per area of 40 µm x 40 µm that have a diameter of 0.10 µm or greater and less than 0.20 µm in order to reduce error rate [0021].  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have selected the overlapping portion of the ranges disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, In re Malagari, 182 USPQ 549.
	Miura et al. does not teach the nominal structural features of the recording element.  
However, Biskeborn et al. teaches a recording element is an inductive recording element having a first magnetic pole which generates a magnetic field, and a second magnetic pole which is spaced apart from the first magnetic pole with a write gap interposed therebetween.  Biskeborn et al. further teaches a tip width of the first magnetic pole is substantially the same as a tip width of the second magnetic pole (Abstract and Fig. 2).  
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have the attributes and/or characteristics of a magnetic recording and reproducing device in order to advantageously provide a high-density magnetic recording medium, used in connection with a magnetic recording and reproducing device (and head(s) disposed therein), to effectively record and reproduce the magnetic tape.  

With regards to Claim 3, Miura et al. teaches a total thickness of the magnetic recording medium is not greater than 5.0 µm [0032].

With regards to Claim 5, Miura et al. teaches the magnetic recording medium further has a non-magnetic layer (12) which contains a non-magnetic powder and is provided between the non-magnetic support and the magnetic layer (Fig. 1, [0022], and [0066]).  

With regards to Claims 6 and 7, Miura et al. further teaches the magnetic recording medium further has a back coating layer (14) which contains a non-magnetic carbon black powder and is provided on a surface side of the non-magnetic support opposite to a surface side on which the magnetic layer is provided (Fig. 1, [0022], and [0172]-[0174]).

With regards to Claim 8, Miura et al. teaches the ferromagnetic powder is a barium ferrite powder [0096], which has a hexagonal structure. 

With regards to Claim 10, Miura et al. teaches the ferromagnetic powder is an ε-iron oxide powder [0041]. 

With regards to Claim 11, Miura et al. teaches the magnetic recording medium is a magnetic tape [0185]. 

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200126588 (“Miura et al.”) in view of US Pub. No. 20110273797 (“Biskeborn et al.”), as applied to Claim 1 above, and further in view of US Pub. No. 20170092314 (“Mori”).
With regards to Claim 2, a number of bright regions is obtained by the presence state of a non-magnetic powder (hereinafter, also referred to as an “abrasive”), which is contained in the magnetic layer, on the surface of the magnetic layer in order to impart abrasive properties to the surface of the magnetic layer ([0074] and [0131] in Applicant’s published application).  A content of the abrasive in the magnetic layer is preferably 1.0 to 20.0 parts by mass, with respect to 100.0 parts by mass of the ferromagnetic powder [0131] in Applicant’s published application).  
In that regard, Miura et al. teaches its magnetic layer comprising an abrasive [0039], however, does not necessarily teach the concentration in the magnetic layer.  Mori teaches an image brightness data is performed with a scanning electron microscope ([0065]-[0069]).  Mori also teaches its magnetic layer comprising an abrasive, wherein a content of the abrasive in the magnetic layer desirably falls within a range of 1.0 to 20.0 weight parts, per 100.0 weight parts of ferromagnetic powder [0119].  Although Mori does not disclose the specifics of the number of bright region(s) as claimed, the claimed property is deemed to be intrinsic in Mori since Mori teaches a magnetic layer with substantially similar material as disclosed by Applicant. 
It has been held that where claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the burden of proof is shifted to applicant to show that prior art products do not necessarily or inherently possess characteristics of claimed products where the rejection is based on inherency under 35 USC §102 or on prima facie obviousness under 35 USC §103, jointly or alternatively.  In re Best, Bolton, and Shaw, 195 USPQ 430.  (CCPA 1977).

With regards to Claim 4, Miura et al. teaches a total thickness of the magnetic recording medium is not greater than 5.0 µm [0032].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 20200126588 (“Miura et al.”) in view of US Pub. No. 20110273797 (“Biskeborn et al.”) as applied to Claim 1 above, and further in view of US Pub. No. 20220208222 (“Yamaga et al.”). 
Miura et al. teaches a ferromagnetic powder a s set forth above [0041]. 
Miura et al. does not teach its ferromagnetic powder is a hexagonal strontium ferrite powder. 
However, Yamaga et al. teaches hexagonal strontium ferrite powder as its ferromagnetic powder [0224].  It would have been obvious to one of ordinary skill in the art at the time of invention to substitute Miura et al.’s ε-iron oxide or barium ferrite powder for the hexagonal strontium ferrite powder taught by Yamaga et al. in view of the art recognized functional equivalence of the two materials and in view of the high data recording reliability [0231]. Substitution of equivalents requires no express motivation as long as the prior art recognizes the equivalency. In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Grover Tank & Mfg. Co. Inc V. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496. The examiner can normally be reached Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 



For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/            Primary Examiner, Art Unit 1785